Citation Nr: 1118074	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  09-35 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for lymphomatoid granulomatosis, claimed as due to exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

A. L. Tarr, Law Clerk





INTRODUCTION

The Veteran served on active duty from January 1967 to August 1969, to include service in Vietnam from April 1968 to August 1969.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2009 rating decision in which the RO denied service connection for lymphomatoid granulomatosis, claimed as due to exposure to herbicide agents.  In April 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in July 2009 and the Veteran filed a substantive appeal in August 2009.

In his substantive appeal, the Veteran requested a hearing before a Decision Review Officer (DRO) at the RO.  However, in October 2009, the Veteran cancelled his DRO hearing request.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2.  The Veteran served in Vietnam during the Vietnam era, and is, thus, presumed to have been exposed to herbicides, to include Agent Orange.

3.  The Veteran's medical records reflect a diagnosis of lymphomatoid granulomatosis (currently in remission), which is a type of lymphoma involving B-cells, a disability among those recognized by VA as medically associated with Agent Orange exposure.



CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for lymphomatoid granulomatosis are met.  38 U.S.C.A. §§ 5019a), 1101, 1110, 1113, 116m, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309(e) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Given the favorable disposition of the claim on appeal, the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished.  

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all Veterans who served in Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975).  38 U.S.C.A. § 1116(f) (West 2002 & Supp. 2010) and 38 C.F.R. § 3.307(a)(6)(iii).  

Certain diseases shall be service connected if a veteran was exposed to an herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. §§ 501(a), 1116; 38 C.F.R. § 3.309(e).

Effective August 31, 2010, VA has amended 38 C.F.R. § 3.309(e) to add hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease to the list of diseases associated with exposure to an herbicide agent (to include Agent Orange).  75 Fed. Reg. 53202-53216 (August 31, 2010).

The amended regulation defines B-cell leukemias as including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia.  Id.  A Veterans Benefits Administration (VBA) training letter notes that there are 14 kinds of lymphomas involving B-cells that are covered by the new regulation, including lymphomatoid granulomatosis.  See Training Letter 10-04, June 14, 2010 (revised Feb. 10, 2011).

In this case, the record reflects that the Veteran served in Vietnam from April 1968 to August 1969.  As such, the Veteran served in Vietnam during the Vietnam Era and is presumed to have been exposed to herbicides in service, to include Agent Orange.  

Moreover, the medical evidence of record reflects that the Veteran was diagnosed with lymphomatoid granulomatosis in November 1981.  A December 1997 private treatment record indicates that the Veteran's condition went into remission and the Veteran was to continue to be followed for evidence of lymphoma and the reoccurrence of any nodules.  Recent medical records reflect a diagnosis of lymphomatoid granulomatosis, in remission.

The Veteran underwent VA examination in October 2008.  The examiner concluded that the Veteran's lymphomatoid granulomatosis was not related to Agent Orange exposure during service, since lymphomatoid granulomatosis was not one of the diseases recognized by VA as etiologically related to Agent Orange exposure.  The Board notes that this opinion was rendered without review of the Veteran's post-service medical records and prior to the regulation change, adding chronic B-cell leukemias, to include lymphomatoid granulomatosis, to the list of presumptive conditions now ecotgnized by VA associated with Agent Orange exposure.  As such, the Board finds that the October 2008 VA examiner's opinion does not rebut the presumption of service connection for lymphomatoid granulomatosis due to herbicide exposure.  See 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d)

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Given the totality of the evidence, and resolving all reasonable doubt in the Veteran's favor, the Board concludes that the criteria for service connection for lymphomatoid granulomatosis are met.


ORDER

Service connection for lymphomatoid granulomatosis is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


